Citation Nr: 0427466	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-05 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
anxiety reaction, currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of an injury to the left knee, currently 
rated as 10 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of an injury to the right knee, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  

In a statement dated in September 2003, the veteran's 
representative raised the issue of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  The veteran's service-connected anxiety reaction is 
manifested by irritability, depression, and a flat mood.  

2.  The veteran's service-connected left knee disability is 
manifested by, flexion to 125 degrees, extension to 0 
degrees, crepitus with movement, normal x-ray examination 
results, and complaints of pain and discomfort.  

3.  The service-connected left knee disability does not 
result in more than slight impairment.  

4.  The veteran's service-connected right knee disability is 
manifested by, flexion to 130 degrees, extension to 0 
degrees, crepitus with movement, normal x-ray examination 
results, and complaints of pain and discomfort.  

5.  The service-connected right knee disability does not 
result in more than slight impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
service-connected anxiety reaction have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2003).  

2.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of an injury to the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  

3.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of an injury to the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the appellant the required 
notice with respect to the claims for increased ratings in a 
letter dated February 2001.  VA did not specifically ask for 
all evidence in the veteran's possession.  The veteran, 
however, by failing to reply to requests for information 
about any additional evidence not of record, has stated sub 
silentio that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the appellant 
simply because VA did not explicitly ask him to submit all 
evidence in his possession.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claims for increased ratings and 
scheduled the veteran for the appropriate VA Compensation and 
Pension examinations.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's SCHEDULE FOR RATING DISABILITIES (Rating Schedule), which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (2003).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

A.  Anxiety Reaction

The veteran claims that his service-connected anxiety 
reaction has increased in severity and warrants a disability 
rating in excess of the currently assigned 30 percent rating.  

The veteran's service medical records reveal that he had 
complaints of nervousness during active service which was 
treated with a prescription of Valium.  On the veteran's 
March 1973 separation examination medical history form, the 
examining physician noted that the veteran suffered from 
insomnia, "personal worries and mild nervousness."  

In November 1976, a VA examination of the veteran was 
conducted.  The veteran reported being tense, restless, and 
having trouble sleeping.  Mental status examination revealed 
that the veteran was tense, restless, and had a short 
attention span.  The symptoms of anxiety and tension could 
not be related to any specific situational stressor.  He was 
oriented with no evidence of delusions, hallucinations, or 
disorganized thinking.  The diagnosis was "psychoneurosis 
anxiety reaction, chronic."  


In November 1997, another VA examination of the veteran was 
conducted.  The veteran reported having feelings of anxiety 
and depression.  He also reported difficulty sleeping but 
related this to his nonservice-connected back pain.  Mental 
status examination revealed the veteran was anxious and 
depressed with a constricted affect.  He was oriented with 
not memory impairment noted.  Insight and judgment were good 
and there was no evidence of psychotic symptoms.  The 
diagnosis was generalized anxiety disorder and moderate major 
depression.  A Global Assessment of Functioning Scale (GAF) 
score of 50 was assigned.  

A GAF score of 41 to 50 contemplates "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  

VA treatment records reveal that the veteran is diagnosed 
with depression for which he is treated with anti-depressive 
medication.  In November 2000, the most recent VA examination 
of the veteran was conducted.  The veteran reported being 
treated for depression at VA medical facilities on an 
outpatient basis with anti-depressive medication.  He 
reported have difficulty controlling his anger.  Mental 
status examination revealed that the veteran was oriented but 
with an underlying irritability.  His mood was somewhat flat 
but appropriate and some depression was noted.  There was not 
evidence of psychosis, thought disorder, delusions, or 
hallucinations.  The diagnosis was "generalized anxiety 
disorder continued.  Major depression."  A GAF of 55 was 
assigned.  

A GAF score of 51 to 60 contemplates "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4TH ed. rev., 1994).  

The veteran's service connected anxiety disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9400.  
That rating contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, due to such symptoms as 
depressed mood; anxiety; suspiciousness; weekly or less often 
panic attacks; chronic sleep impairment; and mild memory 
loss, such as forgetting names, directions, recent events.  A 
50 percent rating contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, such as 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating contemplates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, to include work or a worklike 
setting; and the inability to establish and maintain 
effective relationships.  Finally, a 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living, to include maintenance of minimal personal 
hygiene; disorientation to time or place; and memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9400.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service-connected 
anxiety disorder.  The evidence of record reveals that the 
disability is manifested by irritability, depression, and a 
flat mood.  While the veteran requires continued psychiatric 
outpatient treatment, his disability has been kept stable 
with the use of medication.  The evidence of record also 
reveals that the veteran retired from work due to nonservice-
connected back pain and not due to his service-connected 
anxiety disorder.  The evidence of record does not show that 
the veteran has any symptoms which meet the rating criteria 
for any disability rating in excess of 30 percent for his 
service-connected anxiety disorder.  As such, an increased 
rating for a service-connected anxiety disorder is not 
warranted.  

B.  Knees

The veteran claims that his service-connected bilateral knee 
disabilities have increased in severity and that he warrants 
an increased disability rating for each knee.  

The veteran's service medical records reveal that he 
experienced twisting injuries to each of his knees during 
service.  In November 1976, a VA examination of the veteran 
was conducted.  The veteran complained of bilateral knee 
pain.  However, range of motion testing of both knees 
revealed normal ranges of motion with the veteran having 
flexion to 140 degrees and extension to 0 degrees 
bilaterally.  Crepitus and mild tenderness were noted.  X-ray 
examination of both knees did not reveal any abnormalities.  

In March 1982, another VA examination of the veteran was 
conducted.  He reported having recent problems involving 
swelling and locking of the knees.  Physical examination 
revealed no evidence of swelling or inflammation.  Range of 
motion testing of both knees again revealed normal ranges of 
motion with the veteran having flexion to 140 degrees and 
extension to 0 degrees bilaterally.  He was able to walk well 
and squat.  The accompanying x-ray examination report 
revealed "no fracture, dislocations, degenerative changes 
are seen."  

In August 1997, a VA examination of the veteran was 
conducted.  He reported occasional swelling of his knees 
especially with walking up stairs or an incline.  Physical 
examination of both knees revealed them to be stable with 
full range of motion.  No crepitus, swelling, or pain on 
motion was noted.  


In November 2000, the most recent VA examination of the 
veteran was conducted.  He reported that his had pain and 
swelling in both knees and that they "pop out" on him.  He 
indicated that walking increased the knee pain and that he 
could only walk two blocks.  However, he did not report using 
knee braces or crutches and he used a cane to ambulate 
because of nonservice-connected back pain.  Physical 
examination revealed no edema, swelling, or pain on motion of 
the knees.  There was no instability, weakness, tenderness, 
redness, heat, abnormal movement, or guarding of movement of 
the knees.  Gait was normal and there was no limitation on 
walking or standing related to the knees.  Crepitus was noted 
during repeated movement of the knees.  Range of motion 
testing revealed that the veteran had extension to 0 degrees, 
bilaterally, with flexion to 125 degrees on the left and to 
130 degrees on the right.  The diagnosis stated 
"degenerative joint disease of right and left knee with mild 
functional loss bilaterally."  However, the accompanying x-
ray examination reports of the knees indicated that both 
knees were normal with not noted evidence or arthritis or any 
other abnormality.  

The service connected residuals of injuries to the left and 
right knees are each currently rated as 10 percent disabling 
under Diagnostic Code 5257, which contemplates other 
impairments of the knee.  A 10 percent rating contemplates 
slight recurrent subluxation or lateral instability.  A 20 
percent rating contemplates moderate recurrent subluxation or 
lateral instability.  A 30 percent rating, the highest rating 
assignable under this diagnostic code, contemplates severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§4.71a, Diagnostic Code 5257.  

The preponderance of the evidence is against increased 
ratings for both the veteran's service-connected left and 
right knee disabilities.  The evidence of record reveals that 
the veteran complaints of knee pain and swelling.  However, 
physical examination only reveals that the has crepitus of 
the knees on repeated motion.  Range of motion testing 
reveals normal extension to 0 degrees for each knee.  The 
veteran has normal flexion to 130 degrees with the right knee 
and flexion to 125 degrees with the left knee.  The evidence 
of record reveals that the veteran's bilateral knee 
disability is no more than slight for each knee.  There is 
absolutely no evidence that the veteran has any locking, 
instability, limitation of motion, or arthritis of the knees.  
As such, rating the veteran's service-connected knee 
disabilities under other related diagnostic codes is 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5260, 5261 (2003); see also VAOPGCPREC 9-04; ___ 
Fed. Reg. ___ (2004).  Therefore, increased ratings for the 
residuals of left knee and right knee injuries are not 
warranted.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must consider the "functional loss" of a musculoskeletal 
disability, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. §§ 4.40, 
4.45 (2003).  

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 percent evaluations for his service-connected left 
knee disability and right knee disability.  The Board has 
considered the veteran's claim for an increased rating for 
his bilateral knee disorder under all appropriate diagnostic 
codes.  The most recent VA examination reveals that he had 
crepitus on movement of the knees, with essentially full 
range of motion, complaints of pain on motion, which are not 
supported by objective testing.  X-ray evidence reveals no 
abnormality of either knee.  Moreover, although the Board is 
required to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

C.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt.  However, since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a June 2004 statement, the veteran's representative 
requested remand of the claim for additional VA examination 
of the veteran.  The representative indicated that a remand 
was required because the last VA examinations of the veteran 
were conducted in November 2000 and that the veteran had 
indicated that his service-connected disabilities had 
increased in severity since that time.  Review of the record 
does not reveal that to be the case.  Subsequent to the 
November 2000 VA examinations, the veteran stated in his 
August 2001 notice of disagreement that "arthritis has been 
affecting knees more and more."  However, the medical 
evidence of record, specifically x-ray examination reports, 
does not show that the veteran has arthritis of the knees.  
In his May 2002 Substantive Appeal, the veteran reported his 
knee pain prevented him from running and walking any distance 
and that he had trouble sleeping at night.  The Board notes 
that these symptoms are substantially similar to the symptoms 
reported to, and considered by, the physicians who conducted 
the November 2000 VA examinations.  As such, a remand for 
additional examination is not warranted.  


ORDER

An increased rating for anxiety reaction is denied.  

An increased rating for residuals of an injury to the left 
knee is denied.  

An increased rating for residuals of an injury to the right 
knee is denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



